Opinion by
Winkler, J.
§ 624. Jurisdiction of court of appeals in cases originating in justice’s court. An appeal will lie from county court to the court of appeals in cases originating in courts of justices of the peace, mayors and recorders, where the judgment rendered or fine imposed or the amount in controversy shall exceed $100. [Act June 16, 1876; Gen. Laws 15th Legislature, p. 18.]
§ 625. Appeal bond; description of judgment in. The appeal bond describing the judgment correctly as to the names of the parties plaintiff and defendant, and the amount, and finding it embraced in the record of the case, we deem it sufficient.
§ 626. Charge of the court. If the charge of the court should be erroneous, yet if the jury were not or could not have been misled by the charge, this court will not reverse the judgment.
§ 627. Special instructions; duty of counsel and judge with regard to. If the attorney for the defendant had prepared in writing the additional charges asked or desired, and presented them to the judge, it would have been his duty to give or refuse them; but inasmuch as this was not done, we are unable, from the bill of exceptions, to determine whether the instruction sought was proper or not.
§ 628. Judgment against married woman without joining husband. Objection to judgment that it was improperly rendered against a married woman, her husband not being joined in the suit, comes too late when made for the first time on motion in arrest of judgment.
Affirmed.